IN THE COURT OF APPEALS OF TENNESSEE
                   AT NASHVILLE                   FILED
                                                    July 29, 1999

KAREN JEAN (EATHERLY) SMITHSON,         )        Cecil Crowson, Jr.
                                        )       Appellate Court Clerk
      Plaintiff/Appellee,               )     Wilson Circuit
                                        )     No. 1074
VS.                                     )
                                        )     Appeal No.
DAVID RAY EATHERLY,                     )     01A01-9806-CV-00314
                                        )
      Defendant/Appellant.              )



       APPEAL FROM THE CIRCUIT COURT FOR WILSON COUNTY
                    AT LEBANON, TENNESSEE


                 THE HONORABLE BOBBY CAPERS, JUDGE




For Plaintiff/Appellee:            For Defendant/Appellant:

Calvin P. Turner                   Hugh Green
Lebanon, Tennessee                 Lebanon, Tennessee




                    VACATED AND REMANDED




                                   WILLIAM C. KOCH, JR., JUDGE
                                 OPINION

      This appeal involves a custody dispute that continued without final resolution
for four years over a seven-year-old child. The Circuit Court for Wilson County did
not finally adjudicate the child’s custody when it divorced the parties in 1994.
During the next four years, the trial court entered a series of temporary custody orders
embodying different joint custody arrangements notwithstanding both parents’
repeated requests for sole custody. Finally, in 1998, the trial court determined that
the child should reside primarily with the mother because the father and his second
wife were expecting a child. The father asserts on this appeal that the trial court
should have awarded him custody because he is comparatively more fit to be the
child’s custodian. We have determined that the trial court failed to employ proper
procedures or criteria in making its custody decision. Therefore, we vacate the order
awarding primary physical custody to the mother and remand the case to the trial
court for further proceedings.


                                           I.


      David Ray Eatherly and Karen Jean (Eatherly) Smithson were married in
November 1989. After their wedding, they moved from Knox County to Lebanon
where Mr. Eatherly worked for a construction company, and Ms. Smithson worked
for a bank. Their only child, Kelsy Westyn Eatherly, was born on July 12, 1992. The
parties separated six months later.


      Ms. Smithson sought sole custody of parties’ daughter when she filed suit for
divorce in January 1993 in the Circuit Court for Wilson County. Mr. Eatherly
responded by denying that Ms. Smithson had grounds for divorce and by asserting
that he was entitled to the divorce and to sole custody of the parties’ daughter. In
March 1993, the trial court entered an order granting custody pendente lite to Ms.
Smithson and giving limited visitation to Mr. Eatherly. For the next four months, the
parties actually had custody of their daughter for roughly equal amounts of time.


      The custody dispute rekindled in July 1993 because of Ms. Smithson’s plans
to take the child on a visit to Knoxville. Mr. Eatherly believed that the child’s
respiratory problems were severe enough to keep her at home. When Ms. Smithson

                                          -2-
did not agree, Mr. Eatherly filed a petition seeking temporary custody of the child.
He asserted that Ms. Smithson was suffering from depression and that she had failed
to obtain adequate medical care for the child. The trial court immediately conducted
an informal hearing and, after talking with the child’s pediatrician by telephone,
directed Ms. Smithson not to take the child to Knoxville until the child’s health
improved. The trial court also modified the temporary custody arrangement to
provide that Mr. Eatherly would have custody of the child each week day and that
Ms. Smithson would have custody at night. The court also ordered both parents to
undergo psychological examinations prior to the trial of the divorce.


      The proof regarding custody presented at the December 6, 1993 trial was not
to the trial court’s liking because Ms. Smithson had not undergone the previously
ordered psychological examination. Accordingly, the trial court did not finally
resolve the custody question when it entered its “final” divorce decree on January 10,
1994. The trial court declared the parties divorced and directed Ms. Smithson to have
a psychological examination by the same persons who had already examined Mr.
Eatherly.   As a temporary matter, the trial court established a joint custody
arrangement wherein Mr. Eatherly had physical custody from Monday morning until
Friday afternoon, and Ms. Smithson had physical custody from Friday afternoon until
Monday morning.


      On June 28, 1994, the trial court entered a “final” custody order based on a
March 7, 1994 hearing. The court awarded the parties joint custody of their daughter
even though neither party had requested joint custody. It also found that Mr. Eatherly
should be the primary custodian of the child. Ms. Smithson received visitation with
the child for three weekends each month and every other Wednesday night. For
reasons not readily apparent in the record, the trial court did not require Ms. Smithson
to pay child support to Mr. Eatherly.




      Ms. Smithson filed a petition to modify the custody decree on February 7,
1995. She asserted in the petition that giving her custody was in the child’s best
interests because she had recently purchased a house where she and the child could
live and because the current arrangement had “denied the child the opportunity to


                                          -3-
develop a normal mother and daughter relationship.” Mr. Eatherly responded to the
petition by denying that any material change in circumstances had occurred and
asserting that granting him sole custody would be in the child’s best interests. The
trial court conducted a hearing in June 1995, and on July 31, 1995 entered an order
finding that there had been no material change in the child’s circumstances but
reserving the custody issue “pending further proof.”


      The trial court conducted another custody hearing on July 2, 1996, and on July
23, 1996 entered another custody order finding that it was in the child’s interest to
continue the joint custody arrangement. The court also determined that the amount
of time the child spent with each parent should be modified because Ms. Smithson
was no longer working full-time. Accordingly, the trial court modified the custody
schedule to provide that the child would reside with Ms. Smithson from Sunday
through Thursday each week and with Mr. Eatherly during the remainder of the week.
The July 23, 1996 order also recited that “[a]ll other provisions of the previous orders
of the court shall remain in force, pending further orders of this court.” Accordingly,
the decree did not represent the final custody determination. Instead, the court made
clear its intent to continue monitoring the parties and the existing custody
arrangement.


      Mr. Eatherly remarried sometime after the entry of the July 23, 1996 custody
order. On August 5, 1997, two and one-half years after Ms. Smithson filed her
petition to modify custody and more than one year after the trial court issued its last
order in the matter, the court held another hearing for the purpose of making a final
custody determination. At the conclusion of the hearing, the court found that both
parents were equally qualified custodians and that the child should remain in joint
custody. However, the trial court decided to award primary physical custody to Ms.
Smithson because of
             the fact that [Mr. Eatherly’s] wife is pregnant and
             expecting a child. It’s going to take some adjustment in
             their home and I don’t know how that’s going to work. I
             don’t anticipate any problems but you bring a small child
             into the home there’s going to have to be some adjustments
             made.

Accordingly, the trial court determined that Ms. Smithson would have primary
physical custody of the child and that Mr. Eatherly would have the child for visitation


                                          -4-
every weekend except for the third weekend of each month, six weeks during the
summer, and on alternate holidays. The trial court also directed Mr. Eatherly to begin
paying Ms. Smithson $500 per month in child support. An order embodying these
findings and conclusions was entered six months later on February 6, 1998.


                                           II.


      At the outset, the extraordinary delay in obtaining a final custody determination
in this case demands comment. The wrangling between the parents over custody
began with their separation in January 1993 and has continued through the entry of
the February 1998 order.       During the intervening five years, the trial court
experimented with various custody arrangements apparently intended to
accommodate the parties’ circumstances at the time. Ms. Smithson’s last custody
petition went unresolved for three years.


      Our child custody decisions recognize a child’s ongoing need for continuity
and stability. See Adelsperger v. Adelsperger, 970 S.W.2d 482, 485 (Tenn. Ct. App.
1997); Hill v. Robbins, 859 S.W.2d 355, 358-59 (Tenn. Ct. App. 1993); Contreras v.
Ward, 831 S.W.2d 288, 290 (Tenn. Ct. App. 1991). Accordingly, there is a strong
presumption in favor of an original custody award, see Taylor v. Taylor, 849 S.W.2d
319, 332 (Tenn. 1993), that will not be overcome without proof (1) that the child’s
circumstances have materially changed in a way that could not have been reasonably
foreseen at the time of the original custody decision and (2) that the child’s interests
will be best served by modifying the existing custody arrangement. See Adelsperger
v. Adelsperger, 970 S.W.2d at 485.


      We have also stressed that prompt and final custody decisions are most
consistent with a child’s need for continuity and stability. In recognition of the
inevitable bonding between the child and the custodial parent, see McDaniel v.
McDaniel, 743 S.W.2d 167, 169 (Tenn. Ct. App. 1987), we have cautioned that
temporary custody decisions should be avoided unless they are necessary to protect
the child or to protect the integrity of the judicial process. See Gorski v. Ragains, No.
01A01-9710-GS-00597, 1999 WL _____, at *___ (Tenn. Ct. App. July 21, 1999);
King v. King, No. 01A01-9110-PB-00370, 1992 WL 301303, at *2 (Tenn. Ct. App.
Oct. 23, 1992) (No Tenn. R. App. P. 11 application filed).


                                          -5-
       We find no reason in this record for the three-year delay in resolving Ms.
Smithson’s petition for change of custody or for the six different custody
arrangements the trial court devised between 1993 and 1997. Our role as judges is
to shield children, to the greatest extent possible, from the adverse effects of divorce.
See Yeager v. Yeager, No. 01A01-9502-CV-00029, 1995 WL 422470, at *3 (Tenn.
Ct. App. July 19, 1995) (No Tenn. R. App. P. 11 application filed). Shuttlecocking
this young girl between her parents for over four years was simply inconsistent with
this role and was contrary to the child’s best interests. It also complicates the already
difficult task of devising a custody arrangement that will now be in the child’s best
interests. See Gorski v. Ragains, 1999 WL _____, at *___ ; Bjork v. Bjork, No.
01A01-9702-CV-00087, 1997 WL 653917, at *2-6 (Tenn. Ct. App. Oct. 22, 1997)
(No Tenn. R. App. P. 11 application filed); King v. King, 1992 WL 301303, *2.


                                               III.


       We now turn to the custody arrangement prescribed in the trial court’s
February 6, 1998 order. Mr. Eatherly takes issue with this arrangement by asserting
that the trial court erred by refusing to grant him sole custody of the parties’ daughter.
We have determined that the trial court’s reasoning upon which this order is based
contains two fundamental flaws that require us to vacate the order.


                                                A.


       The first fundamental flaw in the trial court’s reasoning relates to its decision
to continue the joint custody arrangement. Even though neither party was seeking
joint custody, the trial court decided to continue the joint custody arrangement
because of its mistaken belief that joint custody was statutorily mandated.1 At the
time of this hearing, joint custody was not statutorily mandated, even when both
parties requested it. See Tenn. Code Ann. § 36-6-101(a)(1) (Supp. 1997) empowered
the courts to award custody to both parents using either a joint custody or shared
parenting arrangement, and Tenn. Code Ann. § 36-6-101(a)(2) contained a
presumption that joint custody was in a child’s best interest when the parents have
formally agreed to a joint custody arrangement. However, even when both parents


       1
         Specifically, the trial court observed during the August 5, 1997 hearing that “I’m going to
still have a joint custody situation because I think now the law says you need to do that . . ..”

                                                -6-
requested joint custody, the trial court had the prerogative to fashion another type of
custody arrangement if the record contained clear and convincing evidence that joint
custody was not in the child’s best interest. See Tenn. Code Ann. § 36-6-101(a)(2).


        Neither Mr. Eatherly nor Ms. Smithson requested joint custody in this case, and
they certainly did not formally request joint custody during any of the numerous
hearings the trial court conducted. Therefore, the trial court erred when it determined
that the statute required a joint custody arrangement in this case. Our finding that the
trial court’s reason for awarding joint custody was mistaken should not be construed
as a determination that joint custody is inappropriate in this case. Even without the
joint request of the parties, the trial court may very well determine, after carefully
reviewing the factors in Tenn. Code Ann. § 36-6-106 (Supp. 1998), that a joint
custody arrangement of some sort is in the child’s best interests.


                                           B.


        The second fundamental flaw in the trial court’s reasoning was its belief that
the fact that Mr. Eatherly’s current wife was pregnant was a material change in
circumstances that warranted a change of the custody arrangement that existed at the
time of the August 1997 hearing. This conclusion is inconsistent with the settled
understanding of what constitutes a material change of circumstances in cases of this
sort.


        Tenn. Code Ann. § 36-6-101(a)(1) empowers the courts to modify existing
custody arrangements “as the exigencies of the case may require.” While initial
custody decisions govern all factual circumstances known to the trial court at the time
of their rendering, they do not prevent a court from later modifying a custody
arrangement when required by unanticipated facts or subsequently emerging
conditions. See Smith v. Haase, 521 S.W.2d 49, 50 (Tenn. 1975); Adelsperger v.
Adelsperger, 970 S.W.2d at 485; Woodard v. Woodard, 783 S.W.2d 188, 189 (Tenn.
Ct. App. 1989). Thus, a party seeking to alter an existing custody arrangement must
show (1) that the child’s circumstances have materially changed in a way that could
not be reasonably foreseen at the time of the original custody decision and (2) that the
child’s best interests will be served by changing custody. See Adelsperger v.
Adelsperger, 970 S.W.2d at 485; see also Solima v. Solima, No. 01A01-9701-CH-


                                          -7-
00012, 1998 WL 726629, at *3 (Tenn. Ct. App. Oct. 16, 1998), perm. app. denied,
(Tenn. Apr. 19, 1999).


       Common experience teaches that many divorced persons in contemporary
society will decide to marry again and to start a new family. This understanding is
borne out by statistics showing that an estimated seventy-five percent of divorced
persons marry again2 and that many of these persons expect to begin a new family
either with biological children, step-children, or both.3 Multiple families or serial
family development are now the norm rather than the exception.4


       Recognizing the prevalence of later marriages, this court has held that a
parent’s remarriage, without more, is not the sort of change of circumstances that will
trigger judicial reconsideration of a custody arrangement. See Arnold v. Arnold, 774
S.W.2d 613, 618 (Tenn. Ct. App. 1989). Changes in the custodial home environment
brought about by a later marriage may, however, trigger a new comparative fitness
analysis if these changes are or may adversely affect the child. See Tortorich v.
Ericson, 675 S.W.2d 190, 192 (Tenn. Ct. App. 1984). Thus, divorced parents should
not be permitted to upset an existing custody arrangement simply because one or both
of them have married again or because the custodial parent and his or her new spouse
have started a new family. Parents seeking to alter an existing custody arrangement
must offer some specific evidence concerning how the later marriage or the birth of
new children have or will have an adverse effect on the child before the courts will
undertake a new comparative fitness analysis.


       Based on the facts in this case, the possibility that Mr. Eatherly and Ms.
Smithson would marry again and would begin their second families are developments
that the trial court and both parties should reasonably have anticipated in 1994 when
the trial court entered its “final” divorce decree and its “final” custody decree. Ms.
Smithson did not come forward with evidence of specific facts proving that granting


       2
         See Final Report, Evaluation of Child Support Guidelines, Vol. I: Findings and Conclusions
¶ 1.2.1 (United States Dep’t of Health & Human Servs., Admin. for Children & Families, Office of
Child Support Enforcement 1996).
       3
       See Thomas Espenshade, Marriage Trends in America: Estimates, Implications, and
Underlying Causes, 11 Population & Dev. R. 193 (1985).
       4
        See Marianne Takas, Addressing Subsequent Families in Child Support Guidelines 37, in
Child Support Guidelines: The Next Generation (Margaret C. Haynes, ed. 1994).

                                               -8-
Mr. Eatherly custody would somehow place Kelsy at risk or compromise her best
interests. Quite the contrary may very well be the case. Growing up with other
siblings is commonplace in America. In fact, in these types of cases, courts generally
try to keep siblings together based on the belief that permitting siblings to grow up
together is in their best interests. See Rice v. Rice, 983 S.W.2d 680, 684 (Tenn. Ct.
App. 1998); Baggett v. Baggett, 512 S.W.2d 292, 293-94 (Tenn. Ct. App. 1973).
Accordingly, Ms. Smithson failed to allege or prove a material change in
circumstances warranting a modification of the existing custody arrangement. It also
follows that the trial court erred by basing its decision to award Ms. Smithson
custody of the parties’ daughter on the fact that Mr. Eatherly’s current wife was
expecting a child.


                                               C.


       Our task with regard to appeals from custody decisions is to review the record
de novo and to evaluate the trial court’s findings to assess whether the trial court
made a proper disposition in light of the statutory and common-law factors. See
Nichols v. Nichols, 792 S.W.2d 713, 716 (Tenn. 1990); Doles v. Doles, 848 S.W.2d
656, 661 (Tenn. Ct. App. 1992). We have determined that the trial court did not
employ the correct methodology in this case because it focused on the attributes of
the parents it believed might be harmful to the child rather than on comparing the
relative fitness of the parents to be their child’s custodian.5


       The factual record in this case is sparse. The trial court’s findings are limited
to its assessment of Ms. Smithson’s progress with her depression and Mr. Eatherly’s
decisions to marry again and to start a new family. The trial court appears to have
overlooked the fact that Mr. Eatherly was the child’s primary custodian for
approximately two and one-half years and that the child spent another year being
shuttled between her mother and father. Based on the circumstances of this case, we
find the evidence preponderates against the conclusion, necessarily implicit in the
trial court’s February 6, 1998 order, that a material change of circumstance affecting




       5
       The trial court made specific mention of its perception that Ms. Smithson’s depression had
“come a long way” over the years and that the impending birth of Mr. Eatherly’s child would “take
some adjustment.”

                                              -9-
the parties’ child had occurred since March 1994 that warranted changing primary
physical custody from Mr. Eatherly to Ms. Smithson.


      In accordance with Tenn. R. App. P. 36(a), we have the authority to fashion
new custody arrangements based on the evidence in the record and the application of
the relevant legal principles.      However, custody determinations involve the
consideration of many factors, see Rogero v. Pitt, 759 S.W.2d 109, 112 (Tenn. 1988);
Holloway v. Bradley, 190 Tenn. 565, 571, 230 S.W.2d 1003, 1006 (1950), and may
hinge on subtle nuances in the parties’ demeanor and credibility. See Rutherford v.
Rutherford, 971 S.W.2d 955, 956 (Tenn. Ct. App. 1997); Gaskill v. Gaskill, 936
S.W.2d 626, 631 (Tenn. Ct. App. 1996). Thus, we should not undertake to make a
custody determination on appeal in the absence of an adequate factual record.


      The factual record in this case is not sufficient to enable us to make a custody
decision based on the child’s best interests under the current circumstances. We are
mindful of the fact that almost two years have passed since the trial court’s last
hearing and that by now the parties’ daughter has established a new home
environment that is not reflected in this record. Thus, we have determined that the
proper course is to vacate the February 6, 1998 order and remand the case to the trial
court with directions to compare the current fitness of Ms. Smithson and Mr. Eatherly
to be their daughter’s custodian and then to devise the custody arrangement most
consistent with her best interests at this time.


                                          IV.


      We vacate the February 6, 1998 custody order and remand this case to the trial
court for further proceedings consistent with this opinion. Except as modified by the
trial court for good cause, the custody arrangement contained in the February 6,1998
order shall remain in effect pending the hearing on remand. We tax the costs of this
appeal in equal proportions to David Ray Eatherly and his surety and to Karen Jean
Smithson for which execution, if necessary, may issue.


                                        ____________________________
                                        WILLIAM C. KOCH, JR., JUDGE

CONCUR:


                                          -10-
_________________________________
BEN H. CANTRELL,
PRESIDING JUDGE, M.S.


_________________________________
PATRICIA J. COTTRELL, JUDGE




                               -11-